Exhibit 99.1 PRESS RELEASE - FOR IMMEDIATE DISTRIBUTION Dated:April 7, 2010 Citizens Bancorp of Virginia Reports First Quarter 2010 Dividend [Blackstone, Virginia]Citizens Bancorp of Virginia, Inc. (CZBT.OB), parent company for Citizens Bank and Trust Company, announces that the Board of Directors approved a $0.17 per share dividend for the first quarter of 2010 at its regularly scheduled meeting on March 25, 2010.The current dividend represents an annualized dividend yield of 5.23% based upon the highest closing stock price in the first quarter (through March 17, 2010) of $13.00 per share.Whether it is for home mortgages, auto or personal loans, loans for small to medium size businesses and wealth management services, Citizens Bank & Trust Company can help you achieve your goals. The quarterly cash dividend is payable on April 15, 2010, to shareholders of record as of the close of business on April 2, 2010. Citizens Bancorp of Virginia, Inc. is a single bank holding company headquartered in Blackstone, Virginia with $321 million in assets as of December 31, 2009.Its subsidiary, Citizens Bank and Trust Company, was founded in 1873 and is the second oldest community bank in Virginia. The Bank has eleven banking offices in Amelia, Nottoway, Prince Edward, Chesterfield counties, the City of Colonial Heights, and South Hill which provide financial services to individuals and small to medium size businesses. ***** This press release may contain forward-looking statements as defined by federal securities laws.These statements may address issues that involve significant risks, uncertainties, estimates and assumptions made by management.Actual results could differ materially from these statements.Please refer to Citizens Bancorp’s filings with the Securities and Exchange Commission for a summary of important factors that could affect Citizens’ forward-looking statements.Citizens Bancorp undertakes no obligation to revise these statements following the date of this press release. CONTACT: Ronald E. Baron SVP and Chief Financial Officer Voice: 434-292-8100 or E-mail: Ron.Baron@cbtva.com *****
